Jackson, C. J.
While the original declaration in this case was confused and not as plain and distinct as the law requires, yet the amendment does set up clearly two causes of action, in that it alleges both improper and negligent rules by defendant for working the elevator where the injury sued for occurred, and the defective machinery of the elevator itself, as a negligent act of his, and ignorance thereof by the plain tiff, as the cause of the disaster.
(a) Where knowledge is essential to charge the master, negligent ignorance is equivalent to knowledge. 2 Thomp. Neg. 994; Shear and 'Redf. Neg. 93.
Judgment reversed.